DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that the examiner has improperly relied upon Official Notice or knowledge well-known in the art, the Examiner respectfully disagrees. Attention is brought to section 2144.03(C) of the MPEP, which states: “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.”

In regards to the applicant’s argument that the office action has failed to address particular limitations of method claims 1 and 7, specifically the limitation of “while maintaining the large area thin film at the predetermined angle”, the examiner respectfully disagrees. The current rejection relies upon, and points to, the specific structural elements of the system that the method for the full-area optical characterization of the optoelectronic semiconductor material 1, as carried out by the apparatus 100, the full area of the major surface 11 of the optoelectronic semiconductor material is irradiated with the light 20 with the excitation wavelength, in order to generate over the full area electron-hole pairs in the semiconductor material 1 in a plane in parallel with the major surface” (emphasis added). Further, nowhere does the reference to Ebbecke disclose that the angle of irradiation is adjusted or changed during the measurement. Therefore, one of ordinary skill would understand that the relied upon system elements from Ebbecke of a sample stage (9) and a light source (2), would perform the method step of “maintaining the large area thin film at the predetermined angle”.

In regards to the applicant’s argument that “replacing the illumination source and the detector of Ebbecke renders Ebbecke unsatisfactory/inoperative for its intended purpose and impermissibly changes the principle of operation of Ebbecke”, the Examiner respectfully disagrees. 
Both of the relied upon references are directed to optical imaging devices which are utilized for characterizing a material.  Therefore, neither the intended purpose, i.e. characterizing a material, nor the principle of operation, i.e. optical imaging, of either reference is altered. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Multiple interviews were held with the applicant’s representatives since the submission of the present amendment and remarks, during those interviews the applicant’s arguments in regards to claims 18-19 were persuasive. An examiner’s amendment was proposed in order to expedite prosecution and place the claims in condition for allowance based upon the claimed subject matter of claim 18. However, the applicants declined the proposed examiner’s amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is unclear due to the fact that it repeats the preamble or beginning recitation of the claim, and further one cannot determine what aspect of the claim is intended as “having an end within or immediately adjacent to an aperture”. For the purpose of examination, the reflected infrared radiation is understood to have an end within the aperture. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, 7-8, 10, 13-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2016/0282271 to Ebbecke et al. (provided by applicant), in view of US Publication 2017/0336328 to Gupta et al.

In regards to claims 1, 7, 16, 20 and 21, Ebbecke discloses and shows in Figures 1 and 3a-3b, an infrared imaging system and method, comprising: 
a sample stage (9) to hold a large area thin film (1), wherein the large area thin film reflects infrared radiation and includes a portion that is electrically conductive (par. 38-39); 
a spatially non-scanning radiation source (2), which is larger than a sample object, positioned at an angle of about 0° 20zerozero with respect to the sample stage (par. 40-43), the spatially non-scanning radiation source having: 
an aperture (21) defined there through (par. 42-43); and 

[claim 21] wherein thermal imaging reflected infrared radiation from the large area thin film by the infrared imaging device has an end within or immediately adjacent to an aperture of the spatially non-scanning infrared radiation source (Figure 1) (par. 42-43).
 
Ebbecke differs from the limitations in that it is silent to the system comprising an infrared (IR) radiation source and an infrared imaging device, comprising an IR source width that is at least two times an object width of the large area thin film; [claim 20] wherein the infrared imaging device is a digital infrared camera.
However, Gupta teaches and shows in Figures 1a, an infrared detection camera that utilizes a high-energy infrared radiation source (22) and a digital infrared imaging array (16) to perform imaging of a multi-layered sample (par. 20, 49, 53, 59). Further, claimed variations in relative dimensions, which do not specify a device which performs or operates any differently from the prior art, do not patentably distinguish applicant's invention.  Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Ct. App. Fed. Cir. 1984).  It has also been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Ebbecke to include an infrared (IR) radiation source, having desired dimensions, and an infrared imaging device for the advantage of utilizing 

In regards to claims 3-4, 8, 10 and 22, Ebbecke and Gupta differ from the limitations in that they are silent to the method, [claim 3] further comprising selecting an IR source width of the infrared radiation source based on the predetermined angle and an object width of the large area thin film; [claims 4 and 10] wherein: the large area thin film has a surface area ranging from about 6.5 square centimeters to about 8 square meters; and  5the large area thin film is a monolayer or has a film thickness up to about 10 µm; [claims 8 and 22] wherein a ratio of a surface area of the large area thin film to an aperture area of the aperture is greater than 1.
However, claimed variations in relative dimensions, which do not specify a device which performs or operates any differently from the prior art, do not patentably distinguish applicant's invention.  Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Ct. App. Fed. Cir. 1984).  It has also been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Ebbecke and Gupta to obtain the claimed dimensions discussed above for the advantage of optimizing the thermal imaging system, with a reasonable expectation of success. 

13-15, Ebbecke and Gupta differ from the limitations in that they are silent to the method further comprising: [claim 13] repositioning the sample at another predetermined position with respect to the spatially 30non-scanning infrared radiation source; WO 2019/094813PCT/US2018/060150 generating another optical image from reflected infrared radiation from the large area thin film by the infrared imaging system positioned to receive the reflected infrared radiation through the aperture; and combining the optical image and the other optical image to form a combined image; [claim 14] wherein the combining the optical image and the other optical image includes digitally stitching the optical image and the other optical image together to generate a complete image of the large area thin film; [claim 15] further comprising performing a background correction to correct a thermal image generated by the infrared imaging system, wherein the background correction corrects the thermal image for a zone of reduced intensity infrared radiation from the spatially non-scanning infrared radiation source due to the aperture in the spatially non-scanning infrared radiation source.  
However, multiple image stitching and background correction are well-known imaging and processing methods. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Ebbecke and Gupta to include the imaging and processing methods discussed above for the advantage of utilizing well-known processing methods, with a reasonable expectation of success. 

Claim 2, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbecke, in view of Gupta, and in further view of US Publication 2018/0372487 to Irie et al.

In regards to claims 2 and 9, Ebbecke and Gupta differ from the limitations in that they are silent to the method, further comprising: identifying, from a thermal image generated by the infrared imaging device, uniform thickness regions of the large area thin film wherein a film thickness is within a predetermined 20uniform thickness range; identifying, from the thermal image generated by the infrared imaging device, uneven thickness regions in the large area thin film, wherein the film thickness is not within the predetermined uniform thickness range; or combinations thereof.  
However, Irie teaches and shows in Figures 1-2 and 13, a thickness measurement device and method wherein a heating device is utilized to heat the surface of an object in order to obtain thermal images by an infrared camera (par. 2-3, 6, 180-181).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Ebbecke and Gupta to perform thickness imaging for the advantage of rapidly characterizing the thickness of an object, with a reasonable expectation of success. 

In regards to claims 17, Ebbecke and Gupta differ from the limitations in that they are silent to the infrared imaging system, [claim 17] further comprising a fan positioned to cool the large area thin film during operation of the infrared imaging system; 
However, Irie teaches and shows in Figures 1-2 and 13, an infrared thermography device and method wherein a heating or cooling device may be utilized to change the temperature of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Ebbecke and Gupta to include the cooling and heating devices discussed above for the advantage of utilizing well-known temperature change devices to rapidly obtain thermal images of a sample, with a reasonable expectation of success. 

Claim 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbecke, in view of Gupta, and in further view of KR20140025009 (A) to Hyung (provided by applicant).

In regards to claims 5-6 and 11-12, Ebbecke and Gupta differ from the limitations in that they are silent to the method, wherein: [claims 5 and 11] the large area thin film is deposited on a substrate that is transparent to visible light; the large area thin film is also transparent to visible light; and 10the large area thin film is distinguishable from the substrate in a thermal image generated by the infrared imaging device; [claims 6 and 12] wherein the large area thin film is selected from the group consisting of poly(3,4-ethylenedioxythiophene) polystyrene sulfonate, polypyrrole, 15polyaniline, and combinations thereof.  
However, Hyung teaches an infrared inspection apparatus that may be utilized to examine a transparent thing film, such as a polymer or carbon nano-material (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Ebbecke and Gupta to include the transparent thin film and substrates discussed above for the advantage of characterizing well-known and commonplace materials and objects, with a reasonable expectation of success. 

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886